
	
		III
		112th CONGRESS
		1st Session
		S. RES. 29
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Udall of Colorado
			 (for himself and Mr. Merkley) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		To permit the waiving of the reading of an
		  amendment if the text and adequate notice are provided.
	
	
		1.Reading of
			 amendments
			(a)Standing
			 orderThis section shall be a standing order of the
			 Senate.
			(b)WaiverThe
			 reading of an amendment may be waived by a non-debatable motion if the
			 amendment—
				(1)has been
			 submitted at least 72 hours before the motion; and
				(2)is available in
			 printed or electronic form in the Congressional Record.
				
